Petition for Writ of Mandamus
Denied and Memorandum Opinion filed January 25, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01228-CR
____________
 
THOMAS FLORENCE, Relator
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
56th District Court
Galveston County, Texas
Trial Court Cause No. 10CR1217
 
 
 

M E M O R
A N D U M   O P I N I O N
            On December 15, 2010, relator filed a petition for writ of
mandamus in this court.  See Tex. Gov’t Code Ann. § 22.221 (Vernon
2004); see also Tex. R. App. P. 52.  Relator requests we “compel the
Honorable Court to bring the relator before the court to rule on said ‘probable
cause motion’ . . .”
            To be entitled to mandamus relief, a relator must show that
he has no adequate remedy at law to redress his alleged harm, and what he seeks
to compel is a ministerial act, not involving a discretionary or judicial
decision. State ex rel. Young v. Sixth Judicial Dist. Court of Appeals at
Texarkana, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig.proceeding).  Consideration
of a motion that is properly filed and before the court is a ministerial act.  State
ex rel. Curry v. Gray, 726 S.W.2d 125, 128 (Tex. Crim. App.1987)
(orig.proceeding) (op. on reh'g).  A relator must establish the trial court (1)
had a legal duty to rule on the motion; (2) was asked to rule on the motion;
and (3) failed to do so.  In re Keeter, 134 S.W.3d 250, 252 (Tex. App.
-- Waco 2003, orig. proceeding).  A relator must show that the trial court
received, was aware of, and asked to rule on the motion.  In re Villarreal,
96 S.W.3d 708, 710 (Tex. App. -- Amarillo 2003, orig. proceeding).  
Relator has not provided a file-stamped copy of his motion to
demonstrate that it is actually pending in the trial court.  Absent proof that the
trial court has been requested to rule on a motion, relator has not established
his entitlement to the extraordinary relief of a writ of mandamus. 
Accordingly, we deny relator’s petition for writ of mandamus.
 
                                                                        PER
CURIAM
 
Panel
consists of Justices Seymore, Boyce, and Christopher.
Do Not
Publish — Tex. R. App. P. 47.2(b).